CONCURRING OPINION
BlaNd, Judge,
specially concurring: I specially concur in the conclusion reached by the majority in this opinion. I think the case is strengthened by setting out more of the pertinent facts.
*373The testimony shows that while the two garments were matched as to color, they were often sold separately, and that the importer had left over in his store 21 blouses more than he had skirt's, although the same number of each had been imported. This was due to the fact that the skirts could be bought separately and that he sold black skirts with colored blouses.
The general manager for the importer testified that he bought colored blouses and sold them with black skirts and bought them on the same invoices “in this shipment.” There is some doubt as to whether the witness meant to say that the black skirts were imported by him or bought elsewhere. At any rate the testimony shows that there is nothing about the colored blouse which makes its use dependent upon the particular sldrt of the same color.
Under the well-settled pronouncements of this and other courts respecting entireties it would seem wholly illogical to conclude that the blouses and skirts formed entireties when the evidence shows such a lack of interdependence as permits the blouse to be worn separate from the imported skirt and with a skirt of wholly different color and characteristics.